Two mortgages on different dates covering different land were executed by the same mortgagor to the same mortgagee. Both mortgages were assigned to the complainant who seeks foreclosure of both mortgages in one suit against the original mortgagor. A demurrer to the bill of complaint because two distinct causes of action were improperly joined, was overruled. No harm to the defendant resulted from the ruling on the demurrer, he being the mortgagor and present owner of the lands. This was the effect of the affirmance of the order appealed from in Farrington v. Allen, 99 Fla. 1248,128 So.2d 646.
The decree enforcing the mortgage liens, required both pieces of property to be sold unless both are redeemed, and upon sale the mortgagor is to be barred of all right in both tracts of land. This was error, there being no connection between the two mortgages. The decree should enforce the mortgage liens severally as to the property covered by each mortgage, with a right in the mortgagor to redeem either or both tracts of land. See 3 Jones on Mortgages, (8th Ed.) section 2016.
Reversed for appropriate decree.
TERRELL AND DAVIS, J.J., concur.
BUFORD, CJ., AND ELLIS, J., concur in the opinion and judgment.